ATTACHMENT A —
PROPERTY TO BE SEARCHED

Mail parcel bearing tracking number IZW4Y4420125953082 which is approximately

13°x13"x12” brown cardboard box.

BULBS: 31 OF 4
soa SRP '
Be fs g Los
GRTES a ‘ae 2021,

~ $B Josep Lopez’
710s fr2d W FLORENCE ‘aye...

itt co,

 

fiona

a _TRACKING : HZ RY al A 2595, 3282 |
wk 7

Nc

BIL G) bap

 

 

 

‘Case 3:21-mj-00236-MMS - Document 1-2 Filed 04/20/21 Page 1 of 2
   

(GURL Rivere
639 Jouvesu ST.

    
        
   

 

sen escent mc ge

frm We Ir we sta

     

. a
~ Case 3:21-mj-00236-MMS Document1-2 Filed 04/20/21 Page 2 of 2

 

 
